UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1637



IKECHUKWU AFI IBRAHIM,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CA-98-72-4)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ,* Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ikechukwu Afi Ibrahim, Appellant Pro Se. Daryl Eugene Webb, Jr.,
Kimberly W. Daniel, MAYS & VALENTINE, Richmond, Virginia, for
Appellee.



     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ikechukwi Afi Ibrahim appeals from the district court’s order

granting summary judgment to Wal-Mart on Ibrahim’s claims alleging

employment discrimination. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Ibrahim v.

Wal-Mart, Inc., No. CA-98-72-4 (E.D. Va. Apr. 8, 1999).*

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 7, 1999, the district court’s records show that it was
entered on the docket sheet on April 8, 1999. It is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Fed. R. Civ. P. 58 and
79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2